Citation Nr: 1008893	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.

2.  Entitlement to an effective date earlier than February 1, 
2005, for the grant of death pension benefits.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1971.  He died in January 2005, and the appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated January 2006 
and April 2008 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, Republic of the Philippines.

The issue of entitlement to an earlier effective date for 
death pension benefits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2006, the RO denied service connection for the 
cause of the Veteran's death.  The appellant was notified of 
this decision and her appellate rights by letter dated June 
28, 2006.  She did not perfect an appeal.

2.  Evidence received since the June 2006 RO decision denying 
entitlement to service connection for the cause of the 
Veteran's death does not relate to an unestablished fact 
necessary to substantiate the claim, and raises no reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2006 RO decision denying entitlement to service 
connection for the cause of the Veteran's death is final.  
38 C.F.R. § 7105(a) (West 2002); 38 C.F.R. § 20.1100 (2009).


2.  The evidence received since the RO's June 2006 decision 
is not new and material; thus, the claim of service 
connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a June 2006 rating decision, the RO denied the claim for 
service connection for the Veteran's cause of death.  The 
basis of this denial was that the evidence did not show the 
Veteran's actual cause of the Veteran's death and service 
treatment records did not show the incurrence of any chronic 
disability during active duty.  The appellant was notified of 
this decision and of her appellate rights by a letter dated 
that same month.  She did not appeal and that decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence of record at the time of the June 2006 rating 
decision consisted of service treatment records, the 
Veteran's death certificate stating the cause of death was 
unspecified natural causes, and a letter from Dr. S.K.E. 
stating that she signed the Veteran's death certificate 
without seeing any records of his past medical history and 
indicated that he died from natural causes as reported by the 
sheriff's department that responded to the death scene.

The only evidence relating to the claim for service 
connection for the Veteran's cause of death received since 
the June 2006 rating decision that is new consists of the 
appellant's claim that the Veteran's death was caused by 
exposure to Agent Orange.  There has been nothing added to 
the record that addresses the question of the actual cause of 
the Veteran's death or whether the Veteran's death is related 
to service.  Therefore, while this assertion is new, it is 
not material within the meaning of 38 C.F.R. § 3.156(a) 
because it does not relate to an unestablished fact necessary 
to substantiate the claim and it does not raise a reasonable 
possibility of substantiating the claim.  The record still 
lacks competent evidence demonstrating the actual cause of 
the Veteran's death and that his death is related to active 
duty.  

Accordingly, the Board finds that the evidence received 
subsequent to June 2006 is not new and material and does not 
serve to reopen the claim for service connection for the 
Veteran's cause of death.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  The appeal is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In the context of a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits, which includes a claim of service connection for 
the cause of the veteran's death, section 5103(a) notice must 
be tailored to the claim.  The notice should include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007). 

Complete notice was sent in February 2008 and February 2009 
and the claim was readjudicated in a November 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  A VA examination is not 
required in this case because the appellant has not submitted 
new and material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

The claim for service connection for the Veteran's cause of 
death is not reopened, and the appeal is denied.


REMAND

An appeal to the Board is initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished.  The 
following sequence is required: there must be a decision by 
the RO; the claimant must timely express disagreement with 
the decision; VA must respond by issuing a SOC; and finally 
the claimant, after receiving the SOC, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

In January 2006, the RO granted entitlement to death pension 
benefits.  In April 2006, the appellant submitted a timely 
notice of disagreement for the effective date of the grant 
for death pension benefits.  The RO has not, however, issued 
a SOC for the issue of entitlement to an earlier effective 
date for death pension benefits, and, therefore, no appeal 
has been perfected.  Where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the appellant a statement of the 
case with respect to the issue of 
entitlement to an earlier effective date 
for death pension benefits.  The 
appellant should be informed of the 
actions necessary to perfect an appeal on 
this issue.  Thereafter, this issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


